09-1458-cv
         Idrees v. City of New York


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 29 th day of July, two thousand and                                    ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,
10                         Judge. *
11
12
13       MOHAMMAD IDREES,
14
15                                       Plaintiff-Appellant,
16
17                       -v.-                                                   09-1458-cv
18
19       CITY OF NEW YORK,
20
21                                       Defendant-Appellee. **
22
23
24




                 *
                 The Honorable Richard W. Goldberg, United States Court of
         International Trade, sitting by designation.

                 **
                  The Clerk of the Court is respectfully directed to amend the official
         caption of this appeal to conform to the caption of this summary order.
 1   FOR APPELLANT:              MOHAMMAD IDREES, pro se, New
 2                               York, NY.
 3
 4   FOR APPELLEE:               KRISTIN M. HELMERS (Alan G.
 5                               Krams, of counsel), for Michael
 6                               A. Cardozo, Corporation Counsel
 7                               of the City of New York, New
 8                               York, NY.
 9
10        Appeal from the United States District Court for the
11   Southern District of New York (Kaplan, J.).
12
13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

14   AND DECREED that this appeal is DISMISSED.

15       Pro se appellant Mohammad Idrees appeals the district

16   court’s grant of summary judgment in favor of the City of

17   New York.   The district court dismissed appellant’s

18   discrimination claims under Title VII of the Civil Rights

19   Act of 1964, 42 U.S.C. § 2000e et. seq., and the Age

20   Discrimination in Employment Act, 29 U.S.C. §§ 621-34; both

21   sets of claims were based on discrete theories of failure to

22   promote, retaliation, and a hostile work environment.    See

23   Idrees v. City of New York, No. 04 Civ. 2197 (LAK) (GWG),

24   2009 WL 142107 (S.D.N.Y. Jan. 21, 2009). 1   We presume the


         1
            In a prior order not at issue in this appeal, the
     district court also adopted the magistrate judge’s
     recommendation that: (1) appellant’s claims were time-barred
     to the extent they were based on conduct prior to April 13,
     2002, and (2) his state-law tort claim should be dismissed.
     See Idrees v. City of N.Y. Dep’t of Parks & Recreation, No.
     04 Civ. 2197 (LAK) (GWG), 2005 WL 1026027 (S.D.N.Y. May 3,

                                   2
1    parties’ familiarity with the facts, procedural history, and

2    issues in this appeal.

3        In granting summary judgment in favor of appellee, the

4    district court adopted the January 21, 2009 Report and

5    Recommendation of a magistrate judge (the “R&R”).     The R&R

6    stated that “[i]f a party fails to file timely objections,

7    that party will not be permitted to raise any objections to

8    this Report and Recommendation on appeal.”   Idrees, 2009 WL

9    142107, at *14 (citing Thomas v. Arn, 474 U.S. 140 (1985)).

10   Thus, the magistrate judge provided the requisite “express

11   warning” of the consequences of the failure to file

12   objections.   Caidor v. Onondaga County, 517 F.3d 601, 602-03

13   (2d Cir. 2008).   Nevertheless, appellant, who was

14   represented by counsel during his opposition to the motion

15   for summary judgment, failed to file objections.     Therefore,

16   appellant has “waive[d] any further judicial review of the

17   findings contained in the report.”   Spence v.

18   Superintendent, Great Meadow Corr. Facility, 219 F.3d 162,

19   174 (2d Cir. 2000).

20       Although we are free to “excuse [this] default in the

21   interests of justice,” id. (internal quotation marks



     2005).

                                   3
1    omitted), we decline to do so here because the waived

2    arguments presented in this appeal lack merit. 2   With

3    respect to appellant’s failure to promote claims, our

4    independent review of the record confirms that appellant

5    failed to adduce sufficient evidence to allow a fact finder

6    to conclude that he “was rejected under circumstances which

7    give rise to an inference of unlawful discrimination.”

8    Aulicino v. N.Y. Dep’t of Homeless Servs., 580 F.3d 73, 80

9    (2d Cir. 2009) (internal quotation marks omitted).     We reach

10   that conclusion with respect to each promotion that

11   appellant contends that he was denied after April 13, 2002.

12   See Idrees, 2009 WL 142107, at *10 n.3.

13       Appellant’s hostile work environment claims are

14   defective for a similar reason.   Although we consider “the

15   entire scope of a hostile work environment claim, including

16   behavior alleged outside the statutory time period,”

17   McGullam v. Cedar Graphics, Inc., --- F.3d ----, No. 08-

18   4661-cv, 2010 WL 2366026, at *4 (2d Cir. June 15, 2010)

19   (internal quotation marks omitted), a jury could not

20   conclude from this record that appellant’s workplace was

         2
           We likewise conclude, for similar reasons, that it
     would be futile to remand the case in order to allow
     appellant to file objections to the Report and
     Recommendation.

                                   4
1    “permeated with discriminatory intimidation” to an extent

2    that “alter[ed] the conditions of [his] employment.”

3    Aulicino, 580 F.3d at 82 (internal quotation marks omitted).

4        Finally, appellant’s retaliation claim was properly

5    dismissed because there was insufficient evidence of a

6    causal connection between his protected activity and the

7    adverse employment decisions, i.e., the denied promotions.

8    See e.g., Morris v. Lindau, 196 F.3d 102, 110 (2d Cir.

9    1999).

10       We therefore conclude that appellant waived his ability

11   to seek judicial review of the magistrate judge’s R&R, and

12   that the circumstances of this case do not warrant relief

13   from the consequences of that waiver.    Accordingly, this

14   appeal is hereby DISMISSED.

15
16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    5